In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2049 
O.B. et al., individually and on behalf of a class, 
                                              Plaintiffs‐Appellees, 

                                  v. 

FELICIA F. NORWOOD, in her official capacity as Director of 
  the Illinois Department of Healthcare and Family Services, 
                                          Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15 C 10463 — Charles P. Kocoras, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 7, 2016 — DECIDED SEPTEMBER 23, 2016 
                ____________________ 

   Before WOOD,  Chief Judge, and POSNER and EASTERBROOK, 
Circuit Judges. 
   POSNER, Circuit Judge. This appeal by the Illinois Depart‐
ment of Healthcare and Family Services (“HFS”) (Norwood, 
the nominal defendant‐appellant, is sued only in her official 
capacity  as  the  department’s  director)  challenges  Judge 
Kocoras’s  grant  of  a  preliminary  injunction.  The  appeal  re‐
quires  us  to  interpret  provisions  of  the  Medicaid  Act,  with 
2                                                       No. 16‐2049 


which  Illinois  as  a  participant  in  Medicaid  is  required  to 
comply;  HFS  is  the  agency  charged  with  carrying  out  the 
state’s duty of compliance. 
    The Act defines “medical assistance” as including “early 
and  periodic  screening,  diagnostic,  and  treatment  services 
[EPSDT] … for individuals … under the age of 21” (to sim‐
plify we’ll refer to all such persons as “children”), 42 U.S.C. 
§ 1396d(a)(4)(B),  and  requires  the  state  to  “mak[e]  medical 
assistance  available”  to  all  eligible  individuals. 
§ 1396a(a)(10)(A).  A  related  provision,  § 1396a(a)(43)(C),  re‐
quires the state to “provide for … arranging for (directly or 
through  referral  to  appropriate  agencies,  organizations,  or 
individuals)  corrective  treatment  the  need  for  which  is  dis‐
closed  by  such  child  health  screening  services.”  (Corrective 
“treatment”  is  “T”  in  the  acronym  “EPSDT.”)  Another  pro‐
vision,  42  U.S.C.  § 1396a(a)(8),  requires  that  medical  assis‐
tance “shall be furnished with reasonable promptness to all 
eligible individuals.”  
    One  of  the  EPSDT  treatment  services  is  “private  duty 
nursing  services,”  42  U.S.C.  § 1396d(a)(8),  which  we’ll  ab‐
breviate  as  “home  nursing”;  it  means  that  the  child  lives  at 
home rather than in a hospital or other medical‐care facility 
and is attended by a nurse or series of nurses for the number 
of hours allowed by HFS, which pays the nurses at rates de‐
termined by the agency. 
    The children whom HFS approves for home nursing tend 
to be in very poor health; we can take O.B., the first named 
plaintiff, as representative and so the only class member we 
need discuss. He is two years old, enrolled in Medicaid, ap‐
proved by HFS for home nursing, and diagnosed with Down 
Syndrome, lung disease, and cardiac abnormalities. Ventila‐
No. 16‐2049                                                           3 


tor‐dependent for breathing, he also cannot digest normally 
or  take  any  of  the  oral  nutrition  supplements  designed  to 
help  people  who  have  difficulty  digesting  to  get  nourish‐
ment. 
    At the age of nine months he’d been hospitalized in Peo‐
ria  for  respiratory  failure,  and  while  he  was  there  HFS  ap‐
proved a $19,718 monthly budget to pay nurses for up to 18 
hours  a  day  to  take  care  of  him  at  home.  But  when  he  was 
ready to be sent home to receive the home‐nursing care that 
had been prescribed for him, his parents had first to arrange 
for that care. For while HFS had approved and agreed to pay 
for it up to the budgetary limit specified, it had left it to the 
parents  to  find  the  nurses,  which  they  couldn’t  do  before 
they knew when their son would be ready to be released by 
the hospital—and it wasn’t safe for him to leave the hospital 
until his parents hired the nurses needed to take care of him 
at home. It took the parents almost a year to obtain an ade‐
quate home‐nursing staff, and only then was O.B. sent home.  
   The suit charges HFS with violating the Medicaid statute 
by failing to arrange for (or even, so far as appears, attempt‐
ing  to  arrange  for),  with  the  requisite  reasonable  prompt‐
ness,  for  home  nursing  to  which  it  acknowledges  O.B.  and 
the other class members are entitled by the Medicaid Act. 
    The  district  judge  certified  a  class  consisting  of  Illinois 
children  who  have  been  approved  for  home  nursing  but 
whose parents or guardians haven’t been able to hire nurses 
for  the  hours  of  nursing  to  which  the  state  entitles  the  par‐
ents or guardians. And convinced that there is a high likeli‐
hood  of  the  plaintiffs’  succeeding  at  trial  in  proving  HFS’s 
statutory violation, the judge issued a preliminary injunction 
(which is the ruling that the state is appealing). The essential 
4                                                         No. 16‐2049 


provision  of  the  injunction  requires  defendant  Norwood 
(which  is  to  say  HFS)  to  “take  immediate  and  affirmative 
steps  to  arrange  directly  or  through  referral  to  appropriate 
agencies,  organizations,  or  individuals,  corrective  treatment 
of in‐home shift nursing services to Plaintiffs and such simi‐
larly situated Medicaid‐eligible children under the age of 21 
in  the  State  of  Illinois  who  also  have  been  approved  for  in‐
home  shift  nursing  services,  but  who  are  not  receiving 
[those]  services  at  the  level  approved  by  [HFS],  as  required 
by the Medicaid Act.” Although the state claims that the in‐
junction  is  too  vague  to  be  enforceable,  the  order  granting 
the  injunction  gave  reasons  for  it,  stated  its  terms,  and  de‐
scribed  in  “reasonable  detail”  the  “acts  …  required”  by  the 
state, and thus complied with FRCP 65(d)(1) (also (d)(2), but 
that is not contested by the state). All it tells the state to do is 
take  prompt  measures  to  obtain  home  nursing  for  the  class 
members, and that is a reasonably clear directive. 
    Remember  that  although  O.B.  had  been  approved  for 
home nursing for which HFS had agreed to pay, he was de‐
nied  it  for  almost  a  year  because  HFS,  so  far  as  it  appears, 
made no attempt to find nurses for him. That left the search 
to  be  conducted  by  parents  who  apparently  lacked  the 
knowledge  or  experience  required  to  hire  the  needed  num‐
ber of nurses without a painfully protracted search. 
   The  plaintiffs  seek  a  permanent  injunction,  and  a  trial 
will be  required  to  determine  whether they’re entitled to  it. 
But Judge Kocoras was on solid ground in predicting, as the 
basis  for  granting  the  preliminary  injunction  sought  by  the 
plaintiffs, that they are likely to prevail at trial. Certainly the 
defenses  thus  far  advanced  by  HFS  are  weak.  The  primary 
defense  is  that  nothing  in  the  Medicaid  statute  “required 
No. 16‐2049                                                             5 


[HFS]  to  ensure  that  Plaintiffs  would  receive  medical  care 
from  nurses  in  their  homes.”  But  it  was  HFS  that  decided 
that  home  nursing  was  the  proper  treatment  for  O.B.,  the 
other named plaintiffs, and the other members of the class. 
     Apparently it’s not easy to find nurses for children with 
health  problems  as  serious  as  those  of  O.B.  and  the  other 
members  of  the  class,  for  HFS  does  not  criticize  O.B.’s  par‐
ents  for  the  time  it  took  them  to  find  nurses  for  their  child. 
Adding  to  the  difficulty  is  the  fact  that  most,  maybe  all,  of 
the  parents  of  the  plaintiff  children  and  of  the  other  mem‐
bers of the class are poor. For with rare exceptions a child is 
eligible  for  Medicaid  in  Illinois  only  if  his  or  her  family  in‐
come  exceeds  the  federal  poverty  line  by  no  more  than  42 
percent. See Center for Medicare & Medicaid Services, Medi‐
caid & CHIP in Illinois, https://www.medicaid.gov/medicaid‐
chip‐program‐information/by‐state/stateprofile.html?state=il
linois (visited Sept. 12, 2016, as were the other websites cited 
in this opinion). For a household of four persons the ceiling 
is  $34,506—a  very  modest  income  for  a  household  of  that 
size.  See  U.S.  Dep’t  of  Health  &  Human  Services,  Poverty 
Guidelines  01/25/2016,  https://aspe.hhs.gov/poverty‐guide
lines. And some, maybe many—we’re not told how many—
members  of  the  class  live  in  southern  Illinois,  which  is  the 
poorest region in the state and has the fewest nurses per cap‐
ita. See Illinois Center for Nursing, “Registered Nurse Work‐
force  Survey  2014”  17–18  (December  2014),  http://
nursing.illinois.gov/PDF/2015‐05‐04_icn_rnws2014_report.p
df;  “Licensed  Practical  Nurse  Workforce  Survey  Report 
2015”  16–17  (March  2016),  http://nursing.illinois.gov/PDF/
2016‐03‐09_ICN_LPN_2015_Survey_Report_Final.pdf. 
6                                                        No. 16‐2049 


    One might think that hospital personnel would be able to 
advise parents of patients such as O.B. where to find nurses 
able and willing to provide the required care for the children 
at  HFS’s  payment  ceiling.  But  there  is  no  indication  of  this. 
HFS  delegates  the  coordination  of  the  care  necessary  for 
children  like  O.B.  to  the  Division  of  Specialized  Care  for 
Children (DSCC) of the University of Illinois at Chicago, see 
http://dscc.uic.edu/, which “help[s] children and youth with 
special healthcare needs connect to services and resources.” 
But  there  is  no  indication  that  when  as  in  O.B.’s  case  ade‐
quate nursing staff is not within the easy reach of the parents 
of children entitled to home nursing, HFS, whether by itself 
or  in  conjunction  with  UIC,  assists  the  parents  in  their 
search.  As  far  as  the  record  shows  or  we  are  able  to  deter‐
mine,  the  hospitals  from  which  children  like  O.B.  are  to  be 
sent home to receive home nursing do not participate in the 
search  for  nurses.  And  because  many  nursing  agencies  do 
not offer pediatric home nursing and most private insurance 
doesnʹt cover such service, few hospitals may be able to help 
parents  find  home  nursing  for  their  children.  See  American 
Academy  of  Pediatrics,  “Policy  Statement:  Financing  of  Pe‐
diatric  Home  Health  Care,”  118  Pediatrics  834  (2006),  http://
pediatrics.aappublications.org/content/118/2/834.long. 
    HFS doesn’t argue that home nursing is inappropriate for 
O.B. or any other member of the class; it couldn’t argue that, 
because  it  decided  it  was  appropriate  for  him  (and  the  oth‐
ers). As far as we can glean from the sparse record, HFS has 
given up on searching (if it ever did) for nurses for children 
whom  the  agency  deems  entitled  to  home  nursing.  It’s  left 
the search to parents many or even most of whom may not 
be  competent  to  conduct  a  timely  and  effective  search  for 
multiple  nurses  (no  nurse  is  going  to  work  18  hours  a  day, 
No. 16‐2049                                                             7 


day in and day out). If this is true, as Judge Kocoras found, 
HFS has violated the Medicaid Act. 
     The state argues that “if nurses are not able to fully staff 
[the  plaintiffs’]  hours  [presumably  the  reference  is  to  the 
hours that HFS has agreed to pay for], Plaintiffs can receive 
care  elsewhere  at  the  State’s  expense.”  The  “elsewhere” 
probably means hospitals. But it’s the state that decided that 
home nursing was right for the plaintiffs’ children. So far as 
appears,  the  only  alternative  would  be  the  indefinite  con‐
finement  of  O.B.  and  the  other  class  members  in  hospitals. 
The state has yet to provide any evidence that alternatives to 
home  nursing,  such  as  hospitalization,  are  adequate  to  the 
children’s needs. It argues that HFS “simply cannot guaran‐
tee that enough nurses will be available to care for Plaintiffs 
in  their  homes,”  which  is  doubtless  true.  But  the  plaintiffs 
aren’t  asking  for  a  guarantee;  they’re  asking  for  the  nurses, 
and there is no indication that HFS will (unless compelled by 
the courts) lift a finger to find nurses to provide home nurs‐
ing  for  children  in  O.B.’s situation.  Indeed HFS denies hav‐
ing  any  obligation  to  do  so.  It  argues  that  the  preliminary 
injunction  “improperly  asserts  that  [HFS]  should  take  af‐
firmative  steps  to  provide  in‐home  nursing  care,  without 
identifying those steps or acknowledging the many steps al‐
ready  taken,  and  includes  erroneous  assumptions  about 
what  the  Medicaid  Act  requires.”  But  surely  HFS  knows 
what  those  “affirmative  steps”  are—that  is  implicit  in  its 
claim to have taken many steps already. In asking the plain‐
tiffs  to  tell  it  what  those  steps  are,  the  state  is  asking  the 
plaintiffs to substitute themselves for HFS. And the prelimi‐
nary  injunction  should  be  understood  simply  as  a  first  cut: 
as insisting that the state do something rather than nothing to 
provide  in‐home  nursing  care  for  these  children.  The  ade‐
8                                                          No. 16‐2049 


quacy of what it does can then be evaluated, perhaps leading 
to modification or even abrogation of the preliminary injunc‐
tion. 
    The state’s reference to “many steps already taken” is un‐
substantiated in its briefs, and its reference to “erroneous as‐
sumptions” is a misunderstanding of the law, as we’ll show. 
But we want first to note that the state has not told us what 
“steps”  it  has  taken  to  provide  in‐home  nursing  care  for 
children  with  the  afflictions  involved  in  this  case.  Has  it 
made active efforts to recruit nurses for such children? There 
is  no  indication  that  it  has,  and  certainly  no  evidence.  It 
hasn’t told us how many nurses (if any) it has ever recruited 
to provide home nursing care for afflicted children, or even 
how many nurses there are in Illinois (163,000, according to 
The  Henry  J.  Kaiser  Family  Foundation,  State  Health  Facts, 
“Total Number of Professionally Active Nurses,” April 2016, 
http://kff.org/other/state‐indicator/total‐registered‐nurses/?
currentTimeframe=0&sortModel=%7B%22colId%22:%22Loca
tion%22,%22sort%22:%22asc%22%7D). Nor are we told how 
many nurses in other states might be recruited at reasonable 
cost to provide care for the children of the plaintiffs and oth‐
er  class  members,  should  it  be  difficult  to  recruit  Illinois 
nurses. 
    This  is  not  to  suggest  that  the  district  court  could  order 
nurses to be removed from positions caring for other people 
and transferred to the homes of the members of the plaintiff 
class.  The  state  argues  that  there  is  a  nurse  shortage  in  Illi‐
nois,  and  implicitly  that  there  is  nothing  the  state  can  do 
about  it;  and  this  may  be  true.  (And  if  the  shortage  is  of 
nurses  willing  to  work  at  the  reimbursement  rates  set  by 
HFS,  we  could  not  order  the  agency  to  eliminate  the  short‐
No. 16‐2049                                                           9 


age by raising those rates. Armstrong v. Exceptional Child Cen‐
ter,  135  S.  Ct.  1378,  1385  (2015).  But  the  nurse‐shortage  ar‐
gument was not made in the district court until after the pre‐
liminary  injunction  was  issued,  and  while  repeated  in  the 
state’s  briefs  in  this  court  no  particulars  are  offered  and  no 
supporting  evidence  cited.  The  reason  appears  to  be  the 
state’s “erroneous assumptions” argument, which is that all 
that Medicaid requires of a participating state is payment for 
medical services, not the services themselves; that while the 
statute requires the state and hence HFS to “mak[e] medical 
assistance  available”  to  the  plaintiffs,  42  U.S.C. 
§ 1396a(a)(10)(A), “medical assistance” just means either the 
provision of “the care and services” needed by the patient or 
the  “payment  of  part  or  all  of  [their]  cost.”  § 1396d(a).  In 
other words, the state argues  that it gets to  choose whether 
to pay for services or to provide services, though of course if 
it fails to provide services and no one fills the gap, it won’t 
have to pay either. 
    But  in  giving  two  meanings  to  “medical  assistance”  the 
statute  need  not  be  read  to  authorize  HFS  to  decide  which 
meaning shall govern in each case. In fact the statute can’t be 
read so, because, for example, it states that a “State plan for 
medical assistance must provide for … arranging for (directly 
or through referral to appropriate agencies, organizations, or 
individuals)  corrective  treatment  the  need  for  which  is  dis‐
closed  by  such  child  health  screening  services.” 
§ 1396a(a)(43)(C) (emphases added). See, e.g., Katie A. ex rel. 
Ludin  v.  L.A.  County,  481  F.3d  1150,  1158–59  (9th  Cir.  2007), 
and  cases  cited  there;  see  also  Centers  for  Medicare  and 
Medicaid  Services,  State  Medicaid  Manual,  chs.  4  and  5, 
https://www.cms.gov/Regulations‐and‐Guidance/Guidance
/Manuals/Paper‐Based‐Manuals‐Items/CMS021927.html?DL
10                                                      No. 16‐2049 


Page=1&DLEntries=10&DLSort=0&DLSortDir=ascending). 
And  remember  that  the  Medicaid  Act  requires  the  state  to 
provide the required services with reasonable promptness. 
    In  arguing  that  all  the  Act  requires  of  HFS  is  financial 
contribution,  HFS  relies  on  Bruggeman  ex  rel.  Bruggeman  v. 
Blagojevich,  324  F.3d  906,  910  (7th  Cir.  2003),  which  called 
“Medicaid  …  a  payment  scheme,  not  a  scheme  for  state‐
provided  medical  assistance.”  At  that  time  the  statute  de‐
fined “medical assistance” only as “payment of part or all of 
the  costs  of”  enumerated  care.  42  U.S.C.  § 1396d(a)  (2009). 
But Congress amended this definition by the Patient Protec‐
tion and Affordable Care Act in response to Bruggeman and 
the decisions that followed it. And as explained in A.H.R. v. 
Washington State Health Care Authority, 2016 WL 98513, at *12 
(W.D. Wash. Jan. 7, 2016) (internal quotation marks omitted), 
by  doing  this  “Congress  intended  to  clarify  that  where  the 
Medicaid Act refers to the provision of services, a participat‐
ing State is required to provide (or ensure the provision of) 
services, not merely to pay for them.” 
     We  note  a  final  oddity  in  HFS’s  appeal.  The  state  was 
willing to pay $19,178 a month for home nursing services for 
O.B.  (at  the  estimated  requirement  of  18  hours  of  nursing 
service  per  day,  equal  to  540  hours  per  month,  the  average 
hourly cost would be $35.51). But O.B.’s hospitalization cost 
the state roughly $78,000 a month—four times the expense of 
home  nursing.  And  surely  HFS  could  scour  the  state  for 
nurses willing to work for $35.51 an hour (not a bad wage—
it  equates  to  an  annual  wage  of  $71,020  a  year  for  a  nurse 
who  works  2000  hours  a  year)  more  rapidly  and  efficiently 
and productively than the parents of these unfortunate chil‐
dren. HFS does not remark this anomaly in its briefs. 
No. 16‐2049                                                  11 


   The district judge’s grant of the preliminary injunction is 
                                                    AFFIRMED. 
12                                                     No. 16‐2049 

    EASTERBROOK,  Circuit  Judge,  concurring.  Although  I  join 
the court’s opinion, I remain concerned by the language of the 
district court’s injunction. 
    The injunction requires Director Norwood to “take imme‐
diate and affirmative steps to arrange directly or through re‐
ferral to appropriate agencies, organizations, or individuals, 
corrective  treatment  of  in‐home  shift  nursing  services  to 
Plaintiffs  and  such  similarly  situated  Medicaid‐eligible  chil‐
dren under the age of 21 in the State of Illinois who also have 
been approved for in‐home shift nursing services, but who are 
not receiving in‐home  shift nursing  services  at the level ap‐
proved  by  Defendant,  as  required  by  the  Medicaid  Act.” 
What  steps,  in  particular?  The  injunction  does  not  say.  Yet 
Fed. R. Civ. P. 65(d)(1)(C) tells us that an injunction must “de‐
scribe in reasonable detail … the act or acts restrained or re‐
quired.” This injunction does not supply any detail. The Su‐
preme Court has reversed injunctions that read like this one. 
See, e.g., Schmidt v. Lessard, 414 U.S. 473 (1974). 
   Some of the district court’s opinion suggests that the judge 
thought  particulars  unnecessary  because  the  goal  is  to  pro‐
duce  a  defined  result:  children  get  the  nursing  services  au‐
thorized  for  them.  Since  the  Department  of  Healthcare  and 
Family Services knows the desired end, the judge implied, it 
must know the means to produce that end. 
    That is a non‐sequitur. If as the Department asserts there 
is a shortage of nurses, then the end cannot be achieved with‐
out taking medical care away from other deserving persons, 
and the district judge did not suggest that rationing of nurs‐
ing care is either required by the Medicaid Act or an appro‐
priate use of the court’s equitable powers. Raising reimburse‐
ment rates might induce nurses to supply additional services, 




       
No. 16‐2049                                                          13 

but Armstrong v. Exceptional Child Center, 135 S. Ct. 1378 (2015), 
holds that judges cannot change reimbursement rates in pri‐
vate  suits.  Yet  if  the  judge  cannot  command  Illinois  to  pay 
more money, it may not be possible to achieve the end that the 
judge thought required by the statute. 
    The injunction in a case of this kind should be designed to 
specify those steps (other than raising promised rates of pay‐
ment) that the Department must take in order to find nurses 
for  the  plaintiff  class—if,  as  class  counsel  believe,  there  are 
nurses to be found. The principal problem with drafting such 
an injunction is one my colleagues mention: we do not know 
what will work. We shouldn’t expect class counsel to have this 
knowledge; lawyers are not professional healthcare adminis‐
trators. Nor should we expect the judge to know what the De‐
partment ought to do. The Department itself may not know 
what will suffice; it is so committed to the idea that all it need 
do is offer to pay for services that it may never have tried any 
other approach. 
    Perhaps a declaratory judgment would have been a better 
starting point, but the Department is not complaining about 
the use of an injunction rather than a declaratory judgment. 
All a district court can do in a situation such as this is require 
the defendant to start trying. Rule 65(d) requires “reasonable” 
detail,  not  more  detail  than  is  possible  under  the  circum‐
stances. Last May the Department sent the judge a letter with 
a list of some options it could pursue. As long as the Depart‐
ment starts working through this list, or takes some other step 
that seems to have a prospect of success, it has complied with 
the injunction. It would be out of the question for the district 
court to hold the Department in contempt for trying one or 




 
14                                                    No. 16‐2049 

more approaches that turn out poorly. As long as the injunc‐
tion is detail‐free, the most the judge can demand is that the 
Department do something—and if the first one or two some‐
things fails, try something else. 
    The district judge should keep tabs on what is happening 
and  adjust  the  injunction  as  appropriate.  If  the  Department 
turns out to be right about the supply of nurses, the judge also 
must  ensure  that  the  interests  of  other  persons,  competing 
with the class for scarce resources, are adequately protected. 
Not unless the Department defies a command far more spe‐
cific than the one issued so far would be it permissible (or sen‐
sible) to consider taking punitive steps.